FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2021

                                      No. 04-21-00502-CV

              IN THE INTEREST OF N.J.E. JR., N.J.E., E.M.E., AND E.J.E.

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01973
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on November 22, 2021.
The appellant has been found to be indigent by the trial court. The reporter’s record was due on
December 2, 2021, ten days after the notice of appeal was filed in the trial court; however, it has
not been filed. We therefore ORDER Angie Jimenez, the court reporter responsible for preparing
the reporter’s record in this appeal, to file the reporter’s record on or before December 27, 2021.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court